Citation Nr: 1635069	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-33 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability manifested by memory loss.

2.  Entitlement to an initial evaluation in excess of 50 percent for an anxiety disorder, to include a claim that service-connected anxiety disorder results in entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service in the Marine Corps from December 1972 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran has contended, essentially throughout the entire period of the pendency of the claim for an initial evaluation in excess of 50 percent for anxiety disorder, that this service-connected disability results in the Veteran's inability to obtain or retain employment.  When a claimant seeks service connection for a disability, and continues to seek an appropriate rating for this disability once compensation is established, a claim for TDIU is a derivative of that claim, not a separate claim, if unemployability is raised by the record.  In this case the record raises a TDIU claim throughout the pendency of this appeal.  Although the RO denied claims for TDIU during the pendency of the appeal, the TDIU claim remains inferred and on appeal.  The issues on appeal are recharacterized as listed on the title page.

By a rating decision issued in August 2015, the RO denied entitlement to service connection for chronic back pain.  In September 2015, the Veteran disagreed with the denial of service connection for back pain.  However, prior to the Veteran's submission of the NOD, the Veteran's claims file was transferred to the Board for the appeal of the issues listed on the title page of this decision.  It is not in the interests of efficiency for the Board to take jurisdiction of this issue at this time, as the RO should have an opportunity to respond to the NOD at a time when the appeal is no longer before the Board.  

The Veteran's claims file is wholly electronic.

The agency of original jurisdiction (AOJ) issued the final supplemental SOC in this case in 2012.  Since that time, additional VA treatment records have been added to the file, including records of VA treatment through August 2015.  The Board may not consider additional evidence without prior AOJ review in the absence of a waiver of such review by the Veteran.  Disabled American Veterans v. Sec'y of VA, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  In this case, the Veteran, through his representative, provided a written July 2016 waiver of such review.  Appellate review may proceed.  

The claim for an increased initial evaluation for anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Although the Veteran has several medical disorders apart from his service-connected anxiety disorder, no specific diagnosis has been assigned for the Veteran's complaints about his memory and memory loss.  

2.  The medical evidence does not establish that the Veteran's reports of memory loss are a manifestation of a pathology or disability separate from the Veteran's service-connected anxiety disability or other diagnosed medical disabilities for which service connection has not been awarded.    


CONCLUSION OF LAW

The criteria for service connection for a memory disability, as separate from the Veteran's service-connected anxiety disorder, are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 2016 Informal Presentation, the Veteran argues, through his representative, that his memory loss, is related to his service and that he is entitled to service connection for this disability.   

Historically, the Veteran's claim for service connection for an anxiety disorder came before the Board in September 2007, and was denied.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  The CAVC Remanded the appeal to the Board.  The Board then Remanded the appeal.  Following VA examination conducted in August 2008, the appeal for service connection for an anxiety disorder was granted in a February 2009 rating decision.  

The February 2009 Rating Decision assigned an initial 50 percent evaluation for anxiety disorder.  In December 2009, the Veteran contacted VA indicating that his anxiety disorder was "getting worse."  In connection with this claim, the Veteran stated that he was now "having memory problems" and was therefore submitting a claim for an increased rating.  As the initial assignment of a 50 percent evaluation for anxiety disorder, granted in a February 2009 initial rating, was not yet final, the December 2009 contact constituted a disagreement with an initial rating, addressed in the Remand below, was also interpreted as a new claim, a claim for service connection for memory loss.  

Claim for separate grant of service connection for disability causing memory loss

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310. 

Service connection is also authorized where a pre-existing disability is permanently increased (i.e., aggravated) during service.  38 C.F.R. § 3.306.  In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to, the result of, or aggravated by a service-connected disease.  38 C.F.R. § 3.310.

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307 ), and the Veteran presently has the same condition.  There is a presumption applicable for service connection for arthritis and for organic diseases of the nervous system, and those presumptions have been considered in this decision.  

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis or lay evidence); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

By regulation, the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV) was applicable when the Veteran submitted the claim for service connection for memory loss at issue in this case.  38 C.F.R. § 4.130.  DSM-IV used a multiaxial assessment system, in which there were five axes of classification.  Axis I pertained to acquired psychiatric disorders; Axis II included developmental disorders.  Axis III included general medical conditions; Axis IV was used to report psychosocial and environmental problems; and, Axis V was used to report a Veteran's Global Assessment of Functioning (GAF) score.  

VA regulations have been amended to make DSM-5, which was published by the American Psychiatric Association in 2013, applicable to VA claims effective in August 2014.  As the claim at issue in this appeal was submitted many years prior to August 2014, DSM-IV remains applicable.  See 79 Fed. Reg. 45,093 (August 4, 2014).

A Veteran is competent to testify as to a condition within his or her knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  

A lay person is competent to report a subjective symptom such as headache or pain.  A lay person is not, however, competent to identify a specific medical diagnosis as the cause of the reported symptom, except in such instances where the diagnosis may be made based on lay observation of a disease with "unique and readily identifiable features."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).  In each case, the Board must apply a two-step analysis, and first determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  

Symptoms "without a diagnosed or identifiable underlying malady or condition" do not, in and of themselves, constitute a disability for which a separate grant of service connection is authorized by the law.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (specifically discussing the symptom of pain).  

Facts

At an August 2008 VA examination, the Veteran reported difficulty holding a job.  He had not been employed for many years.  When working, he had "stomach problems," headaches, and chest pain.  The Veteran reported that he was quick to anger and isolated himself from others.  The Veteran reported depression.  He reported a past history of alcohol abuse, sleep disturbances, and decreased long-term recall.  The examiner assigned a diagnosis of anxiety disorder with panic attacks, and depression, unrelated to military service.  

Following the Veteran's December 2009 informal claim for service connection for memory loss, the Veteran was afforded VA examination in March 2010.  The examiner noted that the Veteran complained of "short-term memory loss and impairment."  The examiner also noted that Veteran's past history of alcohol abuse, a learning disability, coronary artery disease (CAD), as well as chronic obstructive pulmonary disease (COPD), hypertension, hypercholesterolemia and a history of two myocardial infarctions.  

The Veteran manifested inappropriate behavior, in that he would become angry for no apparent reason, the examiner noted.  The examiner indicated that the Veteran did not describe any obsessive or ritualistic behaviors that would interfere with his routine activities, although the examiner noted that the Veteran was "evidently somewhat obsessed with checking his food supply."  The Veteran continued to describe episodes of panic in agoraphobic settings.  The Veteran manifested depression, depressed mood, anxiety, impaired impulse control, and sleep impairment.  

The examiner further noted that the Veteran reported short-term memory loss and impairment.  Report, March 2, 2010 VA examination at pages 3-4.  The examiner did not assign a diagnosis of memory disorder.  The Veteran reported taking a medication at bedtime daily, and 6 to 8 Vistaril daily to "calm" himself.  He reported an increase in feelings of agitation, increased social isolation, and increased appetite.  He felt that treatment had not resulted in any improvement in his service-connected symptoms.  

By a June 2010 rating decision, the RO denied a claim for service connection for memory loss as disability separate from service-connected anxiety disorder and separate from any diagnosed medical disorder.

In July 2010, the Veteran submitted a list of signs of Alzheimer's disease, along with a document describing symptoms of generalized anxiety disorder.  The Veteran indicated that the symptoms listed were all side effects of his memory loss.  The Veteran also asserted that the treating providers did not know his symptoms because they only saw him every 6 months.  The Veteran also asserted that some of his memory impairments were due to medications used to treat his service-connected and non-service-connected medical disorders.  

VA outpatient treatment records dated from July 2010 to August 2015 primarily reflect treatment of back pain which required use of opioids, cataracts, and GI problems.  The lengthy VA outpatient records available during this five-year period disclose no appointments for specific medical evaluation or treatment for difficulty remembering, difficulty concentrating, or Alzheimer's disease.  The records through the end of December 2014 reflect that the Veteran continued to take hydroxyzine (Atarax), but no other medication for anxiety, and records in 2014 and 2015 disclose no psychiatric, mental health, or behavioral service treatment.  

The records reflect that the Veteran sought treatment for a variety of ailments, from ingrown toenails to shortness of breath with exertion, during the pendency of this appeal.  A new diagnosis of diabetes mellitus was confirmed.  The Veteran required home oxygen at times during the appeal.  He took several medications to control CAD and COPD, including Albuterol and sublingual nitroglycerin.  The Veteran's outpatient treatment reports reflect that he was advised that opioid pain medications used to control back pain could cause memory loss, confusion, sleepiness, and slow thinking.  

Analysis

The clinical records are devoid of medical assignment of a current diagnosis of a disorder of memory or thinking, other than the diagnosis of anxiety disorder with panic attacks and depression, and the diagnosis of a learning disability.  Although the Veteran contends that he has symptoms of Alzheimer's disease, no provider has assigned such a diagnosis.  Moreover, no provider has suggested that such disease is suspected or should be ruled out.  The fact that the medical evidence is wholly lacking any diagnosis of or reference to a medical disorder raised by the Veteran as a possible pathology underlying symptoms of memory loss is wholly unfavorable to the Veteran's claim.

The Veteran is competent to report that he has difficulty remembering things, since this is a lay observation that he may make through his senses.  However, the Veteran is not competent to provide a persuasive opinion that his memory loss symptoms are a separate malady from his anxiety disorder.  The neurologic system and the brain are complex; there are numerous psychiatric disabilities and neurologic disabilities which have overlapping symptoms, such as memory loss.    

In particular, the Veteran's opinion that he is entitled to a separate grant of service connection and a separate rating for memory loss disability are of little probative value.  Moreover, impairment of the long-term and short-term memory are contemplated in the rating criteria used to evaluate service-connected anxiety disorder, further decreasing the probative value of the Veteran's lay opinion that symptoms of memory loss are separate from symptoms of his service-connected anxiety disorder.   

There is no medical opinion that the Veteran has a specific long-term or short-term memory disability or that such pathology is suspected, except to the extent that the medical evidence clearly establishes that the Veteran has a learning disability.  Under DSM-IV, a learning disability is considered an Axis II diagnosis.  Under DSM-5, a learning disability is considered a developmental disorder.  The regulations governing service connection preclude an award of service connection for an Axis II diagnosis or a developmental disorder.  38 C.F.R. § 3.303(b) (2015); 38 C.F.R. § 3.303(b)(as in effect prior to August 4, 2014).   

The Board notes that the Veteran's diagnoses include learning disabilities.  Under 38 C.F.R. § 3.303(b), a developmental defect such as a learning disability is not disorder for which service connection may be granted.  Therefore, it would be unfavorable to the Veteran to Remand the claim for service connection for an impairment of memory to determine whether some portion of the Veteran's current memory impairment symptoms is due to learning disability rather than anxiety disorder.  Moreover, to the extent that memory impairments reported by the Veteran are currently evaluated as symptoms of his service-connected anxiety disorder, it would be unfavorable to the Veteran to attribute any portion of the memory impairments to a disability for which service connection is already in effect.

The Veteran's providers have not expressed any doubt that the Veteran has memory impairments.  In particular, the medical evidence shows that the Veteran has a variety of medical conditions, some of which, such as CAD and COPD, are commonly known to affect blood flow and oxygenation to the brain.   However, no provider has attributed reported loss of memory or concentration other to a specific disorder than the Veteran's diagnosed service-connected anxiety disorder.  It would be unfavorable to the Veteran's interests to obtain medical opinion which might attribute some impairment of memory to a disorder other than the service-connected disability.    

The Veteran's records reflect that, during 2014 and 2015, he regularly used about 20 medications, ranging from inhalers to opioid medications.  The clinical evidence shows that the Veteran was advised that opioids used to treat back pain may cause certain impairments of memory and concentration.  The medical opinions of record do not differentiate between current memory impairment due to back pain and pain relievers used to treat back pain and current memory impairment due to service-connected anxiety disorder.  Since service connection for back pain has not been awarded, Remand to determine whether the Veteran has memory impairment due to medications other than those used to treat anxiety disorder would be unfavorable to the Veteran, and is not required.  

The competent and persuasive medical evidence regarding onset of memory impairment does not establish that the Veteran complained of memory impairment chronically and continuously since the Veteran's service.  The Veteran himself alleges that the symptoms of memory impairment are increasing as he advances in age.  Thus, the competent and persuasive medical evidence fails to establish that there is chronicity and continuity of symptoms of memory loss.  Remand to obtain evidence that memory loss is due to pathology other than the Veteran's service-connected anxiety disability is not required, and would be unfavorable to the Veteran.  

In summary, the Veteran has provided his own lay opinion that he is entitled to service connection for memory loss as separate from the award of service connection already in effect for disability due to an anxiety disorder with panic attacks.  In support of this lay opinion, the Veteran asserts that memory loss has been chronic and continuous since service.  However, the medical evidence of record is devoid of complaints of memory loss until many years expired after the Veteran's service discharge.  

No clinical provider has indicated a suspicion that a diagnosis of a memory loss disorder or a disorder manifested by memory loss, and no diagnostic testing for a memory loss disability separate from a diagnosis of anxiety disorder has been conducted or recommended.  There is no record that the Veteran has sought evaluation or treatment for memory loss as separate from the diagnosis of anxiety disorder.  The clinical records disclose that the Veteran has been medically advised that impairment of memory is a possible result of a medication used to treat a back disorder, but service connection is not in effect for any disability other than an anxiety disorder.  

The record provides no competent medical evidence or opinion to support the Veteran's lay contention that his memory loss is a diagnosed or identifiable malady or condition rather than a symptom of service-connected anxiety disorder with panic attacks or a symptom of one of the Veteran's multiple other medical disorders.  The preponderance of the probative and persuasive evidence is against the claim.  There is no reasonable doubt.  The claim for service connection for memory loss disability, as separate from a service-connected anxiety disorder, must be denied.

Duties to assist and notify

After the Veteran submitted his claim for service connection for memory loss, a notice letter was issued in February 2010 which advised the Veteran of all elements required to substantiate a claim for service connection.  The burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  In this case, the Veteran has not alleged that he was prejudiced in any way by the timing or content of notice to him, and the record discloses no prejudice.

The Veteran's service treatment records are associated with the claims file.  The Veteran submitted private treatment records prior to the initiation of the claim at issue, and those private treatment records are associated with the electronic record.  Voluminous VA treatment records are associated with the claims files.  The Veteran has not indicated that he applied for disability benefits from the Social Security Administration.  

The Board acknowledges that no VA examination which directly addresses the Veteran's contention that his memory loss is a disability which is separate from disability due to anxiety disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's service connection claims for benefits for scars on the arms and a disorder manifested by arteries in the left and right legs, there are four factors for consideration.

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4). 

With respect to these factors, there is no competent evidence that the Veteran has a memory loss disability that is separate from disability for which service connection has already been granted, especially where, as in this case, the criteria for evaluating the disability for which service connection has already been granted specifically encompass symptoms such as impairment of short-term and long-term memory.  

As discussed at length above, the Veteran's lay opinion as to diagnosis is not competent to "indicate" that there "may" be a separate memory loss disability separable from the anxiety disorder for which service connection is in effect.  A medical examination addressing the Veteran's contention is not required.  

The Veteran has not identified or referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development of his claim for service connection for memory loss.  The duty to assist has been met, as described above, has been met.  Remand for further development is not required.  The claim for service connection for a disability manifested by memory impairment must be denied.


ORDER

The appeal for service connection for memory loss disability, as separate from service-connected anxiety disorder, is denied.


REMAND

The Veteran also argues that he is entitled to an initial disability evaluation in excess of 50 percent for service-connected anxiety disorder.  The Veteran contends that symptoms of memory loss warrant an increased evaluation for the service-connected anxiety disorder, if no separate grant of service connection is awarded.  The Veteran contends that his symptoms of anxiety disorder and memory loss have worsened over the course of the appeal.  However, no VA examination has been conducted to determine the severity of the service-connected disability since March 2, 2010.  The Veteran is entitled to a contemporaneous examination.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).


Accordingly, the case is REMANDED for the following actions:

1.  VA clinical records since August 2015 should be associated with the claims file.

VA records showing the medications prescribed for the Veteran and VA records showing medications dispensed to the Veteran since March 2, 2010, should be obtained and associated with the record.  All attempts to obtain records should be documented in the claims folder.

2.  The Veteran should be offered the opportunity to identify any non-VA clinical or non-clinical records which might be relevant to show that the Veteran's anxiety disorder has been more than 50 percent disabling at any time during the pendency of this appeal, that is, since the effective date of the initial grant of service connection.   

3.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that a Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

4.  The Veteran should be afforded VA psychiatric examination by an appropriate provider.  The examiner must be advised that DSM-IV criteria apply to this claim.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner should address the following:
	Describe the types of manifestations and symptoms, including severity, of the Veteran's service-connected anxiety disorder (using DSM-IV) since the March 2, 2010, VA psychiatric examination.  
	(i).  The examiner should summarize the Veteran's psychiatric treatment since March 2, 2010, that is, describe the types and frequency of treatment provided, such as individual therapy or group therapy, diagnostic examinations, medications, and changes in treatment during that period.  
	The examiner should opine as to whether the Veteran's symptoms and disability due to service-connected anxiety disability have changed, that is increased or decreased in severity from March 2, 2010, to the present.  If periods of increased severity or decreased severity are identifiable, the examiner should identify the beginning and ending dates of an increase or decrease in severity and explain the conclusion that severity increased or decreased during the identified period.  
	(ii).  The examiner should similarly summarize the Veteran's psychiatric treatment during the period from June 7, 2002 through March 2, 2010, that is, summarize the types and frequency of treatment for anxiety disorder, to include physiatric treatment visits, medications, medication evaluation visits, group therapy, diagnostic examinations, changes in treatment, as relevant to show the severity of the service-connected disability from June 7, 2002 to March 2, 2010.  
	The examiner should provide an opinion as to whether the Veteran's symptoms and disability due to service-connected anxiety disability changed, that is, increased or decreased in severity at any time from June 7, 2002 to March 2, 2010.  If periods of increased severity or decreased severity are identifiable, the examiner should identify the beginning and ending dates of an increase or decrease in severity and identify the medical evidence supporting a conclusion that severity of anxiety disorder with panic attacks increased or decreased between June 7, 2010 and March 2, 2010.  
	(iii).  The examiner should describe all functional impairment caused by the psychiatric disorder and indicate whether significant social and/or industrial impairment has been demonstrated during the appeal period.

5.  The AOJ should review the record, including the examination report, to confirm that the examination report is complete and that the complex questions have been addressed fully by the examiner.  After taking any further development deemed appropriate, readjudicate the claims on appeal.  If a benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.   Kutscherousky v.  West, 12 Vet.  App.  369 (1999).

This claim must be afforded expeditious treatment.   The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.   See 38 U.S.C.A.  §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


